                 Case 1:18-cv-08179-NRB Document 28 Filed 04/15/19 Page 1 of 1




ZACHARY W. CARTER                         THE CITY OF NEW YORK                                 FRANK A. DELUCCIA
Corporation Counsel                                                                        Assistant Corporation Counsel
                                         LAW DEPARTMENT                                           Phone: (212) 356-5054
                                                                                                     Fax: (212) 356-3559
                                         100 CHURCH STREET, Rm. 3-155                              fdelucci@law.nyc.gov
                                              NEW YORK, NY 10007



                                                                               Aril 15, 2019

       BY ECF

       Hon. Naomi R. Buchwald
       United States District Judge
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, NY 10007

               Re:    Raji Wilson v. City of New York, et al., 18-CV-08179 (NRB)

       Your Honor:

              I am an Assistant Corporation Counsel in the Office of Zachary W. Carter, Corporation
       Counsel of the City of New York, and the attorney assigned to the defense of the above-
       referenced matter. In compliance with the Court’s order dated March 6, 2019 (Dkt. No. 27), I
       inform the Court that the Department of Corrections investigation arising from the March 27,
       2017 incident alleged in plaintiff’s complaint remains pending at this time.

                                                                 Respectfully submitted,

                                                                        /s/

                                                                 Frank A. DeLuccia
                                                                 Assistant Corporation Counsel
       FAD/m
       cc:  Jonathan A. Fink, Esq. (by ECF)
            Brian L. Bromberg, Esq. (by ECF)
